DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Because all claims drawn to the non-elected species have been cancelled, no claims have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 10, 2019.
Drawings
The drawings were received on July 2, 2021.  Because the petition for color figures has been granted, the replacement drawings are acceptable.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second temperature control device, as recited in amended claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Specification
The substitute specification filed May 10, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: amendments to the specification are like all papers other than drawings submitted to the office in that they are required to be done "plainly and legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent" (see 37 C.F.R. 1.52 (a) (iv)), and the markings and header on the marked-up substitute specification are not in dark ink, while the header on the clean copy of the substitute specification is also not in dark ink.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first temperature controlling device, first recited in claim 1; moving mechanism in at least claims 5 and 9, baffle unit in at least claim 8, second temperature controlling device in at least claim 16, and control unit in at least claims 18, 19, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 8-10, 12, 13, 14, 16-19, 21 43-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “first temperature controlling device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although it is argued that the first temperature controlling device is disclosed in paragraph [0020] of the specification, there is no disclosure beyond the use of the words "temperature controlling device". There is no illustration of the recited temperature controlling device; indeed, the specification explicitly states that it is not illustrated. Therefore, it is unclear what structure or structures are intended to be encompassed by the recited "temperature controlling device"; the examiner cannot determine whether this is intended to encompass, for example, a manually operated damper to permit heat to exit, a resistive heater, a Peltier device which can act to heat or cool, or any other specific structure, because there is no disclosure of any particular structure which is the temperature controlling device and thus equivalents cannot be determined. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Non-Allowable Subject Matter
The absence of an art-based rejection is not an indication of allowable subject matter, but rather, is an indicia of the indefiniteness of the claims.
Because of the indefiniteness of claim 1, the examiner cannot determine without undue speculation whether or not the following prior art would be appropriate to apply to claim 1:

However, without a clear understanding of what the recited first temperature control device is intended to be, the examiner cannot make a determination of what art does or does not read upon claim 1 without considerable speculation.
Response to Arguments
Applicant's arguments filed May 10, 2021 through July 2, 2021 have been fully considered but they are not fully persuasive. The reasons are as follows.
It is argued on page 9 of the remarks of May 10, 2021 that the applicant has filed a petition regarding the use of drawings in color, which was granted.
This is correct, and that aspect of the objection has not been maintained. However, as detailed above, the applicant now recites a first temperature control device which is part of the container and which is explicitly not illustrated in the figures. Because each and every claimed element is required to be shown in the drawings, the drawings are now objected to for this new reason.
It is argued on pages 9 and 10 that the claims, as amended, are clear.

The applicant’s attention is respectfully called to page 6 of the non-final rejection, the third paragraph of the section numbered 9, last sentence. “There is also a passing mention in paragraph [0020] of a temperature controlling device which is part of the container but not shown in figure 3, which is also not clearly described as a second temperature controlling device and has no specific structure described”. Without specific structure in the description, the examiner cannot ascertain what structure the temperature controlling device is intended to have. Because the invocation of 112(f) for an element with no described structure is cause for a rejection as indefinite under 112(b), the examiner previously explicitly interpreted the temperature control device of claim 1 as an inadvertent double recitation.
The applicant’s attention is also respectfully called to the first paragraph starting on page 7 of the same office action, which explicitly stated that “if the temperature controlling device of claims 16 and 44 is not the same temperature controlling device as the temperature controlling device of claim 1, then the drawings fail to illustrate the temperature controlling device of claim 1 and the specification fails to disclose any structure of any kind for the temperature controlling device of claim 1.”
In other words, the examiner has previously advised the applicant that a recitation of a separate and additional temperature control device would result in the above objection to the drawings for failing to illustrate the claimed invention and the above rejection of the claims as indefinite. Therefore, although the amendment to recite the second temperature control device does overcome the previous rejection for indefiniteness due to lack of clarity, it also introduces a new and different indefiniteness due to lack of clarity.


The applicant is, again, directed to page 7 of the non-final rejection of February 10, 2021. The second paragraph beginning on the page explicitly states “the temperature controlling device of claim 1 will be interpreted as the same temperature controlling device as is recited in each of claims 16 and 44, and claim 1 will be treated as not intending to recite the temperature controlling device. An alternate rejection is provided below for claim 1, treating claim 1 as through it did recite the temperature controlling device, and claims 16 and 44 as each referring back to the temperature controlling device.” The alternate rejection is found on page 12, and begins with the words “Alternately regarding claim 1”, and relies upon Milillo et al. Therefore, the office action treated the claims with two separate interpretations, both of which addressed the limitation in question, and the argument is unpersuasive.
It is argued on page 11 that “the problems addressed by the features disclosed in the subject application include heat convection affecting the measured results of the optical device”.
In response to applicant's argument that the problems addressed by the features disclosed in the subject application include heat convection, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The applicant is further respectfully reminded that a recitation of how a controller or control unit is configured is considered to be structural, and the prior art of record does not include a controller or control unit configured to operate the system for the purpose of mitigating distortion due to convection instead of for the purpose of mitigating distortion due to condensation.
a controller configured to adjust the amount of air flow ventilated from the air conditioner for the purpose of mitigating distortion from convection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In other words, operating the system “based on the temperature above the transparent plate” is not the same as operating the system “to mitigate distortion caused by convection”, and, correspondingly, a controller configured to operate based on or in response to the temperature above the transparent plate is not necessarily configured to operate based on or in response to distortion caused by convection.
Therefore, the argument is unpersuasive.
It is argued on page 12 that new claims 45 and 46 are allowable because they depend upon an allowable claim. Because claim 1 is not allowable, the argument is unpersuasive.
It is argued on page 13 that the limitations of claims 45 and 46 are not disclosed by the prior art of record.
These appear to be, again, a recitation of intended use instead of a structural limitation regarding how the control unit is configured. Therefore, the argument is unpersuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art cited above which the examiner could not determine whether or not is readable upon the recited first temperature controlling device due to the indefiniteness of the claims appears to be pertinent.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/               Examiner, Art Unit 3763